Case 1:20-cv-00175-JAW Document 31 Filed 06/22/20 Page 1 of 20                        PageID #: 660




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE


 JOSEPH A. DENBOW et al.,
                                                          Docket No. 1:20-cv-00175-JAW
                        Petitioners,
                                                          RESPONDENTS’ MOTION TO
                 v.                                       DISMISS AND INCORPORATED
                                                          MEMORANDUM OF LAW
 MAINE DEPARTMENT OF
 CORRECTIONS et al.,

                        Respondents.


                                         Motion to Dismiss

       Under Rule 5 of the Rules Governing § 2254 Cases (the “Habeas Rules”), 1 Respondents

Maine Department of Corrections and Commissioner Randall Liberty (together, “MDOC”) move

to dismiss the petition for the writ of habeas corpus filed by state inmates Joseph Denbow and

Sean Ragsdale (“Petitioners”) on behalf of the putative classes, on the basis that Petitioners failed

to exhaust administrative remedies as required by 28 U.S.C. § 2254(b) and (c).

                                            Introduction

       Section 2254 provides “a simple and clear instruction to potential litigants: before you

bring any claims to federal court, be sure that you first have taken each one to state court.” Rhines

v. Weber, 544 U.S. 267, 276-77 (2005) (quoting Rose v. Lundy, 455 U.S. 509, 520 (1982)).

Ignoring this instruction is “fatal to the prosecution of a habeas petition.” Jackson v. Coalter, 337

F.3d 74, 85-86 (1st Cir. 2003) (cleaned up); Martens v. Shannon, 836 F.2d 715, 717 (1st Cir. 1988).




       1
        Should the Court conclude that the Habeas Rules are inapplicable, Respondents alternatively
move under Fed. R. Civ. P. 12(b)(6).


                                                      1
Case 1:20-cv-00175-JAW Document 31 Filed 06/22/20 Page 2 of 20                      PageID #: 661




       There is no question that the two named petitioners here have not yet exhausted state-court

remedies. Section 2254(c) provides that petitioners “shall not be deemed to have exhausted . . . if

[they have] the right under the law of the State to raise, by any available procedure, the question

presented.” Here, both men could bring a state court petition for post-conviction review (“PCR”),

and in fact, Mr. Denbow has. That action is proceeding expeditiously, with a bail hearing set for

June 24, 2020. Other state-court remedies are potentially available too: Petitioners could have filed

a petition for a state-law writ of habeas corpus under 14 M.R.S. § 5501, a request for judicial

review of a final agency action under 5 M.R.S. § 11001 and M.R. Civ. P. 80C, or a motion to

correct their sentences under M.R.U. Crim. P. 35. These “available procedures” mean that

Petitioners have not exhausted their claims. 28 U.S.C. § 2254(c).

       Nor can Petitioners meet their heavy burden of establishing either of the two statutory

exceptions to exhaustion: that “there is an absence of available State corrective process” or that

“circumstances exist that render such process ineffective to protect the rights of the applicant.” 28

U.S.C. § 2254(b)(1)(B)(i) & (ii). Instead, the evidence shows that the Superior Court in Petitioner

Denbow’s case is moving forward, that the state courts have been available throughout the

pandemic to expeditiously hear emergency cases and are increasingly back to normal operations,

and that no state inmates besides Denbow have even tried to present COVID-19-related claims in

state PCR proceedings. Petitioners thus cannot show that exhaustion is excused because state

processes are “absent” or “ineffective.”

       Because Petitioners cannot meet their burden of showing that these state court procedures

are unavailable, this Court should dismiss the petition under § 2254(b) and (c). In addition, given

that the Superior Court is presently adjudicating Mr. Denbow’s nearly identical petition for post-




                                                     2
Case 1:20-cv-00175-JAW Document 31 Filed 06/22/20 Page 3 of 20                                PageID #: 662




conviction review, this Court should abstain from hearing his case under Younger v. Harris, 401

U.S. 37, 45 (1971), and should dismiss Petitioner Denbow from the suit.

                                                    Facts

    I.       Background.

         Petitioners Denbow and Ragsdale brought a putative class habeas petition on May 15,

2020, on behalf of a class of “medically vulnerable” inmates and three subclasses. (Pet. ¶¶ 63, 67

(ECF No. 1).) Petitioners moved for a TRO or preliminary injunction on May 18, 2020. (ECF No.

5.) Mr. Denbow is serving a sentence for two counts of operating after habitual offender revocation

and aggravated forgery, 2 and he is due to be released at the end of his sentence on August 28,

2020. 3 (State’s Resp. to Pet. 1 p. 1 (Ex. A); Prisoner/Probationer Search for Mr. Denbow, https://

www1.maine.gov/cgi-bin/online/mdoc/search-and-deposit/detail.pl?mdocnumber1=33030                          (last

viewed June 20, 2020).) Mr. Ragsdale is serving a sentence for two counts of aggravated

trafficking of scheduled drugs, and is due to be released at the end of his sentence on July 13, 2020.

(Prisoner/Probationer Search for Mr. Ragsdale, https://www1.maine.gov/cgi-bin/online/mdoc/

search-and-deposit/detail.pl?mdoc_number1=126457 (last viewed June 20, 2020).)




         2
          The petition claims that Mr. Denbow is in prison for aggravated forgery because he “initially
g[ave] the traffic officer his brother’s name instead of his own” during a traffic stop. (Pet. ¶ 14.) But this
description of his offense not consistent with a conviction for aggravated forgery, which requires falsely
making, completing, endorsing, or altering one of several kinds of “written instrument[,]” including
records “to be filed in or with a public office[.]” 17-A M.R.S. § 702(1).
         3
          These dates are the earliest possible release dates, due to those inmates’ monthly good time
credits, which they may or may not earn for the time remaining on their sentence, based on disciplinary
actions and other factors.


                                                            3
Case 1:20-cv-00175-JAW Document 31 Filed 06/22/20 Page 4 of 20                            PageID #: 663




    II.       The Superior Court Is Adjudicating Petitioner Denbow’s Petition for Post-
              Conviction Review.

          On April 13, 2020, Petitioner Denbow, through the same counsel representing him in this

case (ACLU of Maine), filed an Emergency Petition for Post-Conviction Review (“PCR”) by e-

mailing it to the Oxford County Clerks’ Office under PMO-SJC-3. (Ex. B, Pet.) Petitioner Denbow

also filed by e-mail a supporting memorandum of law, as well as an Emergency Motion for Release

on Bail and Leave to File an Unsworn Petition. (Ex. C, Joseph Denbow v. State of Maine, Docket

Record, OXFCD-CR-2020-00226; Ex. D, Mem. of Law; Ex. E, Mot. for Release on Bail.) 4 In his

state court petition, Denbow makes the same claims he is making in this action, but under both the

U.S. and Maine Constitutions. (Ex. B at 3; Ex D. at 2-8.) He asserts that his criminal sentence is

unconstitutionally disproportionate to his offense and that his continued incarceration constitutes

cruel and unusual punishment due to the threat of COVID-19. (Id.) In an order dated April 23,

2020, Justice William Anderson of the Maine Superior Court ordered the State to file a response

to the petition. (Ex. F.) Also on April 23, Petitioner Denbow filed an Emergency Motion for

Hearing on Post-Conviction Bail (for which briefing was complete on April 29). (Ex. G, H, and

I.) Chief Justice Mullen assigned the petition to Justice Cole on April 24, 2020. (Ex. J.) The parties

received these orders on May 18, due to a clerical error. (Ex. K, emails from Oxford County

Superior Court Clerk Michelle Racine.) 5 On May 19, Chief Justice Mullen assigned Justice

McKeon to handle the proceedings. (Ex. L.)


          4
          In contrast with Fed. R. Civ. P. 12(b)(6), the Habeas Rules do not prevent the Court from
considering evidence extrinsic to the complaint in deciding a motion to dismiss for failure to exhaust. In
any event, even in the Rule 12(b)(6) context, a court may properly consider court filings of undisputed
authenticity, as well as other matters subject to judicial notice. See Squeri v. Mount Ida Coll., 954 F.3d
56, 61 (1st Cir. 2020) (matter subject to judicial notice); Lipin v. Ellis, No. 07-92-P-S, 2007 WL 2198876,
at *3 (D. Me. July 26, 2007) (court orders, judgments, and other “matters of public record”).
          5
          The clerical error may have related to the fact, as admitted by Petitioner Denbow, that “some of
[Petitioner Denbow’s] motions may have been filed in the docket numbers for Mr. Denbow’s underlying
                                                         4
Case 1:20-cv-00175-JAW Document 31 Filed 06/22/20 Page 5 of 20                              PageID #: 664




        On June 5, 2020, the State filed a response to Denbow’s petition (electronically and by

overnight mail) and simultaneously moved to dismiss the petition for failure to exhaust

administrative remedies within MDOC, as required by 15 M.R.S. § 2126. (Ex. A.) 6 Petitioner

Denbow’s counsel opposed the motion to dismiss on June 15. (Ex. M.)

        On June 17, the court held a telephonic conference under M.R.U. Crim. P. 72A(a). During

that phone conference on June 17, Justice McKeon ordered the State to file a reply in support of

the motion to dismiss by June 26. Petitioner Denbow requested a deadline of July 10 to move to

amend his petition to assert class allegations. Justice McKeon indicated he would likely set a

deadline for moving to amend sooner than July 10. Justice McKeon also ordered Petitioner

Denbow to file a request for an evidentiary hearing, if Denbow believes a hearing is necessary,

which Justice McKeon anticipated would likely occur in September 2020. Following the

conference, the court scheduled a bail hearing for Mr. Denbow for June 24, 2020.

        Respondents’ investigation indicates that no state inmates other than Mr. Denbow have

attempted to avail themselves of the state-court PCR process to address COVID-19-related

conditions of confinement. The Office of the Attorney General (OAG), which sometimes

represents the State in such proceedings, is handling no such cases. (Decl. of Lisa Marchese, dated

June 22, 2020, ¶ 12.) Moreover, the OAG polled the various District Attorneys—whose offices

handle the remainder of such cases—and learned of only one additional COVID-19-related case,




criminal dockets, OXFCD-CR-2018-00300, and OXFCD-CR-2018-00600.” (Renewed Mot. for Bail and
Opp. to Mot. to Dismiss State Pet. (Ex. M) at 2 n. 2.)
        6
           At the State’s request, the Superior Court impounded Exhibit A to that response (Mr. Denbow’s
criminal history) and certain lines in the supporting affidavits filed by the State, to protect Petitioner
Denbow’s privacy. Respondents are filing with this Court the redacted versions of the affidavits, but are
not filing the criminal history, because it is not necessary for deciding the motion to dismiss. (See Ex. A.)


                                                          5
Case 1:20-cv-00175-JAW Document 31 Filed 06/22/20 Page 6 of 20                      PageID #: 665




which involves a probationer in the community who filed a case on June 4. (Marchese Decl. ¶¶ 5,

7-11.)

    III.      State Court Procedures Are Available to MDOC Inmates.

           As evidenced by the progress of Mr. Denbow’s state-court case, the state courts remain

open and available to litigants. Beginning in March 2020, the Maine Supreme Judicial Court issued

emergency Pandemic Management Orders (“PMOs”) to respond to COVID-19, which have been

periodically updated. Those orders limited the case types that would be routinely scheduled and

heard, with later orders incrementally increasing the number of case types that would be scheduled.

(Ex. N, PMO-SJC-1; Ex. O, State of Maine Judicial Branch, COVID-19 Phased Management Plan

(“PMP”) at 1.) From the start of the pandemic, the Supreme Judicial Court’s emergency order

allowed the hearing of motions for review of bail for defendants held in custody and criminal

matters “related to the incarceration of a defendant.” (Ex. N, PMO-SJC-1.) The orders also

provided that a case of a type not being routinely heard could still be scheduled and heard upon a

showing of “urgent and compelling reasons.” Id.

           By May 2020, virtually all case types and proceedings could be heard without the need to

show urgent and compelling reasons. See Ex. P, May 6, 2020 Press Release (“Effective

immediately, and continuing through May 30, 2020, the courts may schedule and hear virtually all

case types and proceedings so long as all hearings, conferences, and other court events take place

only by video or audio conference.”); see also Ex. O, PMP (noting that recent PMOs provide for

hearing of almost all case types provided that the case can be addressed by video or telephone and

that judicial resources will be directed to priority case types first).

           On May 27, 2020, the Maine Judicial Branch issued a detailed five-phase approach for the

resumption of all functions of the Maine state courts by September 7. (Ex. O, PMP.) This plan

makes clear that state courts will continue to schedule and hear matters relating to persons held in
                                                        6
Case 1:20-cv-00175-JAW Document 31 Filed 06/22/20 Page 7 of 20                      PageID #: 666




custody. (Id. at 4.) Under the plan, state courts may “schedule and hear all other case types and

proceedings so long as all hearings, conferences, and other court events take place only by video

or audio conference.” (Id. at 5.) A party may still request that a matter be heard or scheduled by

the Superior Court. (Id. at 6.) The plan envisions a return to all activities by September 2020. (Id.

at 11.) Effective Monday, June 1, 2020, Maine courthouses were open from 8 a.m. to 4 p.m.,

Monday through Friday, with visitor restrictions for entrants. (Id. at 3, 14-15.)

       Although there appear to be no other state-court inmate cases like Mr. Denbow’s, Maine

courts have moved quickly in other types of cases since the start of the pandemic. For example, a

case challenging the Secretary of State’s ratification of a direct initiative petition followed a

breakneck schedule in which the Superior Court adjudicated a challenge to an April 1

administrative decision by April 13, with the Law Court deciding the resulting appeal by May 7,

2020. See Reed v. Sec’y of State, 2020 ME 57, ¶¶ 8-11 & n.6, __ A.3d __. Similarly, in an action

to enjoin a citizen initiative, Avangrid Network, Inc. v. Secretary of State, CV-20-206, Justice

Warren, on May 22, 2020, set a schedule that contemplated a merits resolution by June 29, 2020.

(Ex. Q, Scheduling Order.) And, a challenge to a people’s veto petition, Payne v. Secretary of

State, Docket No. KEN-20-169, is currently proceeding in the Law Court on an expedited basis. 7

       Within MDOC facilities, prison mail (including legal mail) has proceeded normally. (Decl

of Dr. R. Thornell in Supp. of Mot. to Dismiss, ¶ 5.) The only change in prison mail during the

COVID-19 pandemic has been for inmates on quarantine status, whose mail is held until after the

two-week quarantine due to the potential for transmitting COVID-19. (Id.) Moreover, MDOC




       7
                 The Order establishing the expedited course of appeal is posted at https://
www.courts.maine.gov/news_reference/high_profile/rankedchoice2020/order_course_of_appeal.pdf (last
visited June 21, 2020).


                                                     7
Case 1:20-cv-00175-JAW Document 31 Filed 06/22/20 Page 8 of 20                         PageID #: 667




facilities have taken steps to ensure prisoners can continue to access to legal materials. (Id. ¶¶ 8-

10.)

                                           Legal Standard

        Habeas relief to an inmate in state custody “shall not be granted unless it appears that the

applicant has exhausted the remedies available in the courts of the State.” 28 U.S.C.

§ 2254(b)(1)(A). Subsection (c) of § 2254 states that “[a]n applicant shall not be deemed to have

exhausted the remedies available in the courts of the State, within the meaning of this section, if

he has the right under the law of the State to raise, by any available procedure, the question

presented.” This strict exhaustion requirement is grounded in principles of federal-state comity,

which counsel that federal courts “will interfere with the administration of justice in the state courts

only ‘in rare cases where exceptional circumstances of peculiar urgency are shown to exist.’” Rose,

455 U.S. at 515-16 (quoting Ex parte Hawk, 321 U.S. 114, 117 (1944)). Moreover, because

§ 2254’s exhaustion requirement is codified in statute, federal courts have no “judicial discretion”

to excuse exhaustion except as the statute specifically allows. See Ross v. Blake, 136 S. Ct. 1850,

1857 (2016) (addressing exhaustion under Prison Litigation Reform Act).

        Federal courts enforce the exhaustion requirement “consistently and rigorously,” with few

exceptions. Adelson v. DiPaola, 131 F.3d 259, 262 (1st Cir. 1997). The First Circuit has “made no

bones about the fact that a failure to exhaust ordinarily is ‘fatal’ to the prosecution of a habeas

petition.” Jackson v. Coalter, 337 F.3d 74, 85-86 (1st Cir. 2003) (quoting Martens v. Shannon,

836 F.2d 715, 717 (1st Cir. 1988)).

        There are two “escape hatches” from § 2254’s exhaustion requirement. (Order on Mot. for

TRO (ECF No. 25) at 40.) State exhaustion is not required if the federal petitioner has

demonstrated that “there is an absence of available State corrective process” or if “circumstances



                                                       8
Case 1:20-cv-00175-JAW Document 31 Filed 06/22/20 Page 9 of 20                       PageID #: 668




exist that render such process ineffective to protect the rights of the applicant.” (Id. (citing 28

U.S.C. § 2254(B)(1)(i-ii)).) The latter situation requires a showing that the relevant state-court

process is “so clearly deficient as to render futile any effort to obtain relief.” Gagne v. Fair, 835

F.2d 6, 9 (1st Cir. 1987) (quoting Duckworth v. Serrano, 454 U.S. 1, 3 (1981) (per curiam)).

       The burden is on petitioner to demonstrate exhaustion or an exception. Barresi v. Maloney,

296 F.3d 48, 51 (1st Cir. 2002); accord Buchanan v. O’Brien, 181 F.2d 601, 605 (1st Cir. 1950)

(holding that the burden was on petitioner to show exhaustion under § 2254 “[b]efore a federal

court may exercise the delicate jurisdiction of interfering with state criminal processes”). And it is

a “heavy burden,” requiring petitioner to establish that he “fairly and recognizably presented to the

state courts the factual and legal bases of this federal claim.” Adelson, 131 F.3d at 262; accord

Coningford v. Rhode Island, 640 F.3d 478, 482 (1st Cir. 2011); Barresi, 296 F.3d at 51.

                                             Argument

I.     The Petition is Barred for Failure to Exhaust.

       As discussed in the Court’s order denying Petitioners a TRO, the First Circuit follows the

majority view that § 2254 governs all habeas petitions by inmates in custody pursuant to a state

court judgment, including those styled as petitions under 28 U.S.C. § 2241. (Order on Mot. for

TRO at 38); see Gonzalez-Fuentes v. Molina, 607 F.3d 864, 875 n.9 (1st Cir. 2010); Brennan v.

Wall, 100 Fed. App’x 4 (1st Cir. 2004). Thus, it is settled law in the First Circuit that § 2254’s

rigorous statutory exhaustion requirement—and not the flexible judge-made exhaustion

requirement of § 2241 preferred by Petitioners—applies in this case. Gonzalez-Fuentes, 607 F.3d

at 875 n.9; see Elleby v. Smith, No. 20 CIV. 2935, 2020 WL 2611921, at *4 n.3 (S.D.N.Y. May

22, 2020) (contrasting § 2254 statutory exhaustion requirement, which barred COVID-19-related

petition, with “judge-made” § 2241 exhaustion requirement).



                                                      9
Case 1:20-cv-00175-JAW Document 31 Filed 06/22/20 Page 10 of 20                        PageID #: 669




       Petitioner Denbow has a pending petition for post-conviction review in the Superior Court

on the same claims he brings before this Court and thus very much “has the right to raise” the

“question presented” in “the courts of the state” and is thus barred by § 2254(c). (Ex. B.) In contrast

to Petitioner Denbow, Petitioner Ragsdale has not even attempted to invoke state judicial processes

to challenge his confinement. (Marchese Decl. ¶¶ 7-12; see also Ragsdale Decl. (ECF No. 1-3);

Pet. (ECF No. 1) at 43.) “[I]t is rather incongruous to call an otherwise available process

unnecessarily time-consuming or futile when one has made no effort to initiate it.” Mays v. Dart,

No. 20-C-2134, 2020 WL 1812381, at *6 (N.D. Ill. April 9, 2020); see also Wilson v. Wells, No.

3:17-CV-40, 2017 WL 6667515, at *2 (D. Conn. Sept. 6, 2017) (declining to convert complaint

into § 2254 petition where petitioner failed to allege any efforts to exhaust state-court remedies).

In short, there can be no dispute that neither petitioner has exhausted his state-law remedies under

§ 2254(b) and (c). Thus, the only way for Petitioners to overcome the exhaustion requirement is

to demonstrate that one of § 2254’s two exceptions to exhaustion applies to their claims. They will

be unable to carry their “heavy burden” to do so. Barresi, 296 F.3d at 51.

       A.      State Court Remedies Are Available and By No Means Futile.

               1.      Mr. Denbow’s State Court Proceeding Is Not Futile.

       Petitioners previously took the position that § 2254’s exhaustion exception applies here

because Mr. Denbow’s PCR petition allegedly “languished” for “over five weeks” in the Superior

Court. (Mot. for P.I. (ECF No. 5) at 10.) It has since become clear, however, that this assertion

was incorrect. As counsel for both parties belatedly (due to a clerical error) learned, Mr. Denbow’s

petition was specially assigned to a justice on April 24, 2020, shortly after it was filed, and the

State had been ordered to respond to the petition within 21 days of receipt of the order. Although

the clerical error delayed the State’s response deadline by a few weeks, the State did respond on

June 5, 2020, and the case is now moving forward expeditiously.

                                                      10
Case 1:20-cv-00175-JAW Document 31 Filed 06/22/20 Page 11 of 20                       PageID #: 670




       A clerical error, unlikely to be repeated, that delayed the state-court proceeding by a few

weeks does not come close to showing that the state court processes are “so clearly deficient” as

to be “futile.” Gagne, 835 F.2d at 9. Mere passage of time is not sufficient to establish futility

except the most egregious circumstances. See Mercer v. Warden, No. 98-315-P-H, 1999 WL

33117092, at *3 (D. Me. Feb. 4, 1999) (declining to excuse exhaustion despite “troublesome”

three-year delay in state-court proceedings), report and recommendation aff’d (Feb. 24, 1999); St.

George v. Dist. Attorney of Cty. of Philadelphia, 529 F. App’x 226, 228 (3d Cir. 2013)

(“regrettable delay” in state court proceeding did not excuse exhaustion where delay “has not

rendered the state remedy ineffective”); Malloy v. Dist. Attorney of Montgomery Cty., No. CV 20-

1804-JMY, 2020 WL 2571170, at *3 (E.D. Pa. May 21, 2020) (two-month COVID-19-related

delay in state-court proceedings insufficient to excuse exhaustion); cf. Story v. Kindt, 26 F.3d 402,

406 (3d Cir. 1994) (excusing exhaustion after eleven-year delay in state-court proceeding caused

by state court’s “inability to manage its own docket”).

       Here, after a brief delay, the state court proceeding is moving forward swiftly. The Superior

Court is holding a bail hearing on June 24, 2020, and will be adjudicating the State’s motion to

dismiss the petition after a reply is filed on June 27, 2020. An evidentiary hearing, if Petitioner

Denbow seeks one, would likely occur in September 2020. Particularly in light of MDOC’s

exemplary track record in keeping COVID-19 almost entirely out of MDOC facilities, 8 the state

court’s scheduling decisions are entirely consistent with the urgency of Mr. Denbow’s claims.

       Given these facts, the state court proceeding cannot be shown to be “futile.” Gagne, 835

F.2d at 9. The Court should thus “defer action on a cause properly within its jurisdiction until the



       8
          See ECF No. 20, Thornell Declaration, dated May 27, 2020, ¶ 55 (stating that MDOC has had
only four positive inmate cases, in a single facility, since the start of the pandemic).


                                                     11
Case 1:20-cv-00175-JAW Document 31 Filed 06/22/20 Page 12 of 20                       PageID #: 671




courts of another sovereign with concurrent powers, already cognizant of the litigation, have had

an opportunity to pass upon the matter.” Scarpa v. Dubois, 38 F.3d 1, 6 (1st Cir. 1994) (citing

Rose, 455 U.S. at 518). Because Petitioners have not given the state court a chance to rule on Mr.

Denbow’s claims, this Court should dismiss the petition without prejudice.

               2.      Petitioners Cannot Show that Maine Courts Generally Are Incapable of
                       Adjudicating COVID-19-Related Claims Brought by Class Members.

       Petitioners also claim that “exhaustion is futile for proposed Class Members, because

requiring each class member to individually petition the state court would burden the limited

judicial resources during this emergency and cause further delay.” (Pet. (ECF No. 1) ¶ 95.) But the

state courts would clearly not be overburdened by petitions by the two named class members.

Whether state courts would be overburdened if every single putative class member filed a state-

court action is not the relevant question and in any event is purely speculative. Respondents’

investigation shows that it appears no other inmate in MDOC custody has even tried to file a

petition for post-conviction review based on COVID-19. (Marchese Decl. ¶¶ 7-12.) There is

simply no reason to think that dismissal of this action would result in a flood of state-court actions

by MDOC inmates or that state courts could not handle such a flood.

       As another district court recently explained, although COVID-19 “has had an undeniable

impact on all aspects of society, including delaying many court proceedings,” such generalized

facts are not sufficient to excuse exhaustion absent some specific showing by a petitioner that he

“cannot obtain relief” in state court. Pittman v. Cook, No. 3:20cv626, 2020 WL 2840256, at * 7

(D. Conn. June 1, 2020) (declining to excuse exhaustion where petitioner never attempted to file

an emergency motion in his state case). In addition to Pittman, a growing number of federal courts

have rejected claims by inmates that actual or theorized COVID-19 related roadblocks to a state




                                                     12
Case 1:20-cv-00175-JAW Document 31 Filed 06/22/20 Page 13 of 20                            PageID #: 672




court proceeding are sufficient to defeat § 2254’s exhaustion requirement. 9 This caselaw is

particularly apt where, as described above, Maine courts are well along in the process of returning

to normal operations and where state courts have been hearing cases regarding in-custody

individuals and other time-sensitive cases.

                3.       Other State Remedies Besides PCR Are Potentially Available.

        Finally, even if PCR proceedings were found to be “ineffective” for some reason, class

members have other potential options to present their claims in state court. 10

        State inmates could file a petition for writ of habeas corpus under 14 M.R.S. § 5501, which

states, “Every person unlawfully deprived of his personal liberty by the act of another, except in

the cases mentioned, shall of right have a writ of habeas corpus” and that this petition “shall be

made to any Justice of the Supreme Judicial Court or Superior Court, regardless whether or not

the Supreme Judicial Court or Superior Court is in session.” 14 M.R.S. § 5513 (emphasis added).

The Justice may then “hear evidence produced on either side, and if no legal cause is shown for


        9
          See Resch v. Rewerts, No. 1:20-CV-515, 2020 WL 3396625, at *3 (W.D. Mich. June 19, 2020)
(exhaustion not excused where petitioner failed to allege circumstances rendering state court remedies
ineffective); Brooks v. Wolcott, No. 20-CV-0516, 2020 WL 3103795, at *4 (W.D.N.Y. June 11, 2020)
(“various state and national orders” allegedly impacting availability of courts did not excuse exhaustion);
Bussinger v. Gramp, No. CV 20-5600, 2020 WL 2989080, at *2 (D.N.J. June 3, 2020) (exhaustion not
excused where petitioner could have sought emergency review of claims in state court); Griffin v. Cook,
No. 3:20-CV-589, 2020 WL 2735886, at *2 (D. Conn. May 26, 2020) (exhaustion not excused where
state courts had previously acted upon another COVID-19-related habeas matter); Elleby v. Smith, No. 20
CIV. 2935, 2020 WL 2611921, at *4 (S.D.N.Y. May 22, 2020) (exhaustion not excused where inmates
could bring post-conviction proceedings in New York courts and those courts were acting on such
requests); Malloy v. Dist. Attorney of Montgomery Cty., No. CV 20-1804, 2020 WL 2571170, at *3 (E.D.
Pa. May 21, 2020) (two-month COVID-19-related delay in state-court proceedings did not excuse
exhaustion); Gansert v. Barnes, No. 820CV00781, 2020 WL 1975387, at *2 (C.D. Cal. Apr. 24, 2020)
(order to show cause why exhaustion did not bar claim where prisoner’s pending state-court proceeding
was filed “a few weeks ago”); Money v. Pritzker, No. 20-CV-2093, 2020 WL 1820660, at *21 (N.D. Ill.
Apr. 10, 2020) (exhaustion not excused where relevant state court remained open for emergency matters).
        10
           In pointing out these potential avenues for state-court relief, Respondents do not suggest that a
class member’s right to such relief would go uncontested by the State in any such proceeding, nor do they
waive (or, for that matter, have any authority to waive) any arguments that the State might have against
such relief.


                                                         13
Case 1:20-cv-00175-JAW Document 31 Filed 06/22/20 Page 14 of 20                         PageID #: 673




such imprisonment or restraint, the court or justice shall discharge” the individual. 14 M.R.S.

§§ 5513, 5516. If the writ is denied, an appeal can be taken to the Law Court. Id. § 5513; see

Lamay v. State, 276 A.2d 603, 605 (Me. 1971) (considering an appeal of the Superior Court’s

denial of a petition for habeas corpus and holding that a hearing is mandatory “when there are

relevant allegations of fact in a petition which, if satisfactorily proved, would entitle the Petitioner

to the writ[.]”). Thus, the writ of habeas corpus remains a viable state court remedy for “[e]very

person unlawfully deprived of his personal liberty by the act of another.” 14 M.R.S. § 5501. A

detained juvenile recently used § 5501 to obtain review of his detention in the MDOC juvenile

facility in A.I. v. State of Maine, Dkt. No. SJC-19-02 (Me. Sup. Jud. Ct. 2019) (opinion attached

as Ex. R), which Justice Gorman ruled on, and A.I. appealed. Petitioners could have brought a

petition under § 5501, but they have not tried.

       In addition to a § 5501 petition, Petitioners could have challenged the denial of their

applications for Supervised Community Confinement (or any other final COVID-related action by

MDOC) under the Maine Administrative Procedure Act (MAPA), 5 M.R.S. § 11001. In the

petition for PCR, Petitioner Denbow recognized the potential for review by a state court under this

provision, stating, “To the extent the Court determines that this action challenges administrative

action not included in the definition of post-sentencing proceeding, . . . Petitioner respectfully

requests that the Court exercise its equitable authority to convert the action into an emergency

complaint under [MAPA].” (Mem. of Law in Supp. Emergency Pet. for PCR at 9 n.17 (Ex. D).)

That Petitioners could have sought judicial review of a final agency action reflects another

available state procedure that Petitioners could have employed.




                                                      14
Case 1:20-cv-00175-JAW Document 31 Filed 06/22/20 Page 15 of 20                           PageID #: 674




        Finally, Under Criminal Procedure Rule 35, a convicted individual may move to “correct

an illegal sentence or a sentence imposed in an illegal manner.” 11 Because Petitioners’ habeas

claims purport to challenge the legality of their criminal sentences, those claims may be cognizable

through a Rule 35 motion to correct a sentence. See State v. Gilman, 2010 ME 35, ¶ 15, 993 A.2d

14 (vacating a criminal sentence for operating after revocation on appeal of the denial of the State’s

motion to correct an illegal sentence, and rejecting defendant’s arguments that the minimum

sentencing provision was unconstitutionally disproportionate and violated his equal protection and

due process rights). One inmate at Mountain View has brought a motion to reduce his sentence

under Rule 35(c), based on the threat of COVID-19. (Marchese Decl. ¶ 10.)

        In short, because class members have multiple state avenues available to them, federal

habeas relief is barred by 28 U.S.C. § 2254(c).

        B.     That State Law Regarding Class-Wide Habeas Relief Is Untested Does Not
               Excuse the Failure to Exhaust.

        Petitioners also argue that, because the state criminal procedure rules do not authorize class

treatment, they are not subject to the exhaustion requirement. (Mot. for P.I. (ECF No. 5) at 10.)

The Court should reject this proposition as a matter of law. Respondents are aware of no case in

any jurisdiction supporting the extraordinary proposition that merely including class allegations in

a habeas petition could defeat exhaustion, thus creating a huge, easily exploited loophole in an

exhaustion requirement that is supposed to be applied “consistently and rigorously.” Adelson, 131

F.3d at 262. To the contrary, federal courts considering exhaustion in the context of habeas class-



        11
          While a Rule 35(a) motion must be “made within a year after a sentence is imposed,” and is
thus arguably only available for a portion of the purported class, Petitioners could presumably argue that
the one-year bar should not apply when the factors that make the “sentence imposed in an illegal manner”
have only recently arisen. M.R.U. Crim. P. 35(a). As discussed more fully below, that the contours of a
state remedy are unclear or untested does not show that they are “unavailable” under § 2254.


                                                       15
Case 1:20-cv-00175-JAW Document 31 Filed 06/22/20 Page 16 of 20                        PageID #: 675




actions have required the Petitioners to satisfy exhaustion requirements, including in the COVID-

19 context. Mays, 2020 WL 1812381, at *6 (dismissing class-action habeas petition over COVID-

19 response where named petitioners failed to exhaust); Pace v. Chino Inst. for Men, No. EDCV

09–00841, 2009 WL 2189885, at *2 (C.D. Cal. July 21, 2009) (finding “no need to consider”

whether a § 2254 petition may be brought as a class action where named petitioners failed to

exhaust); Robinson v. Leahy, 401 F. Supp. 1027, 1032 (N.D. Ill. 1975) (dismissing class action for

failure to exhaust under § 2254).

       Indeed, Plaintiffs’ proposed class-action exception is inconsistent with the very language

of § 2254. To excuse exhaustion, subsection (b)(1)(B)(ii) requires the applicant to show that “State

corrective process” is “ineffective to protect the rights of the applicant.” Even assuming that the

“applicant” here includes each putative class member and not just the two named petitioners, the

fact that state law might require a particular individual class member to seek state-court relief

actively through an individual habeas or PCR action rather than passively as a member of a class

in no way makes the State’s corrective processes “ineffective” to protect that particular class

member’s rights. 28 U.S.C. § 2254(b)(1)(B)(ii). Moreover, in a telling indication of congressional

intent, § 2254 specifically provides that a petitioner must use “any available procedure” to present

his claims to the state court in order to exhaust. 28 U.S.C. § 2254(c) (emphasis added). This

language strongly suggests that Congress did not intend for federal courts to excuse exhaustion

merely because state-court rules did not include the applicant’s preferred procedural mechanism

for presenting his claims.

       Finally, even assuming arguendo that the lack of a class-action mechanism in the state

courts might excuse § 2254 exhaustion, Petitioners cannot meet their heavy burden to establish

that the unavailability of a class-action remedy in state court is so certain that it would be “futile”



                                                      16
Case 1:20-cv-00175-JAW Document 31 Filed 06/22/20 Page 17 of 20                            PageID #: 676




for Petitioners to even attempt to seek it. Gagne, 835 F.2d at 9; see also Roman v. DiGuglielmo,

675 F.3d 204, 209 (3d Cir. 2012) (exhaustion under § 2254 is futile only if a remedy is “so clearly

foreclosed by state law” that the federal habeas court can “conclude with certainty” that the remedy

is unavailable).

        Here, Petitioners have not tried to bring a class petition in state court, or a common law

class petition under 14 M.R.S. § 5501. At a telephonic hearing on June 17, 2020, in Mr. Denbow’s

state post-conviction review proceeding, Justice McKeon stated that he will permit Petitioner

Denbow to move to amend his petition to include class claims and will decide on briefs whether

to allow amendment. 12 Petitioners undoubtedly have the opportunity to make the case for a class

petition before Justice McKeon; they simply have not tried.

        As described in Part I.A.3 above, Petitioners and other class members also have other state

court processes by which they could attempt to challenge their confinement, including a common

law habeas petition under 14 M.R.S. § 5501 or an administrative appeal of an adverse SCCP

decision under 5 M.R.S. § 11001 and M.R. Civ. P. 80C. In either type of proceeding, Petitioners

could attempt to assert class-action claims, even if it turned out they were unavailable in PCR

proceedings.

        While it is true that Maine Supreme Judicial Court appears to have never held that a class

mechanism is available in any of the proceedings potentially available to Petitioners in state court,

it also appears to have never rejected the applicability of a class mechanism to those proceedings. 13


        12
           MDOC will likely oppose class treatment of this putative class action, including on the same
grounds MDOC will oppose class certification in the federal case, but the opposition of one party does
not establish that the remedy is unavailable.
        13
          Indeed, even in the federal habeas context, uncertainty remains as to whether a class action is
permissible. See Jennings v. Rodriguez, 138 S. Ct. 830, 858 n.7 (2018) (Thomas, J., concurring in part)
(“This Court has never addressed whether habeas relief can be pursued in a class action.”).


                                                        17
Case 1:20-cv-00175-JAW Document 31 Filed 06/22/20 Page 18 of 20                        PageID #: 677




The reality is that no one knows whether Maine courts would allow such class claims. But

Respondents do not have to establish that such a remedy is permitted; Petitioners must establish—

to a “certainty”—that such a remedy is not permitted. Roman, 675 F.3d at 209. Thus, even if lack

of a class mechanism could be said to make state processes “ineffective,” Petitioners still cannot

be excused from exhaustion, since the most they can establish is uncertainty as to the availability

of such a remedy in the state courts.

II.    Younger Abstention Bars Denbow’s Claims.

       Finally, Petitioner Denbow cannot obtain relief in this action or serve as class

representative because his claims are barred by Younger abstention. Younger abstention is

premised on the “strong federal policy against federal-court interference with pending state judicial

proceedings absent extraordinary circumstances” and “a continuance of the belief that the National

Government will fare best if the States and their institutions are left free to perform their separate

functions in their separate ways.” Middlesex Cty. Ethics Comm. v. Garden State Bar Ass’n, 457

U.S. 423, 431 (1982) (internal citations and quotation marks omitted).

       As the Supreme Court has recently clarified, Younger abstention is potentially applicable

to three specific types of “exceptional” state-court actions: “(i) criminal prosecutions, (ii) civil

proceedings that are akin to criminal prosecutions, and (iii) proceedings that implicate a State’s

interest in enforcing the orders and judgments of its courts.” Sirva Relocation, LLC v. Richie, 794

F.3d 185, 192 (1st Cir. 2015). If the state court proceeding falls within one of these categories,

Younger further requires that the requested federal relief interfere (i) with an ongoing state judicial

proceeding; (ii) that implicates an important state interest; and (iii) that provides an adequate

opportunity for the federal plaintiff to advance his federal constitutional challenge. Id.

       Here, all the requirements for Younger abstention are met. A state PCR proceeding in


                                                      18
Case 1:20-cv-00175-JAW Document 31 Filed 06/22/20 Page 19 of 20                      PageID #: 678




which the petitioner seeks relief from a criminal sentence ordered by a state court “implicate[s] a

State’s interest in enforcing the orders and judgments of its courts,” id., and is thus one of the

“exceptional” proceedings to which Younger applies. See Willis v. Dembe, No. CV 15-3821, 2016

WL 3612000, at *3 (E.D. Pa. July 6, 2016) (citing cases to show that “courts have interpreted

[Younger] test to include pending state habeas actions”); see also Heck v. Humphrey, 512 U.S.

477, 487 n.8 (1994) (observing in dicta the abstention may be appropriate if a federal civil-rights

action is brought during the pendency of a state habeas proceeding); Morrow v. Holland, No. 18-

2412, 2019 WL 2720213, at *4 (W.D. Tenn. June 27, 2019) (applying Younger to postconviction

proceeding); Canales-Robles v. Peters, 270 F. Supp. 3d 1230, 1241 (D. Or. 2017) (same).

       Moreover, the three additional Younger factors are met: Denbow’s PCR proceeding is

ongoing. (Ex. C.) An order from this Court releasing Denbow from custody would interfere with

that state proceeding by effectively terminating it. Bowell v. Paramo, No. CV1709313, 2018 WL

4735721, at *4 (C.D. Cal. Aug. 6, 2018), report and rec. adopted, 2018 WL 4698250 (C.D. Cal.

Sept. 28, 2018) (holding that federal action seeking release from custody “would entail interference

[with state habeas proceedings] because the ongoing state proceeding effectively would be

terminated”). Moreover, state habeas and post-conviction proceedings implicate a state’s

“enforcement of criminal laws and the administration of its judicial system,” which are “vital state

interests.” Ridge v. Campbell, 984 F. Supp. 2d 364, 375 (M.D. Pa. 2013); see also Wiltse v. Smith,

No. 17-CV-01022, 2018 WL 1517176, at *2 (D.N.M. Mar. 27, 2018) (“the state has an important

interest in reviewing the constitutionality of Petitioner’s criminal conviction and sentence”); Shove

v. Martel, 510 F. App’x 503, 503 (9th Cir. 2013) (habeas proceeding “implicates important state

interests”). Indeed, the State’s interest in postconviction review proceedings is precisely the same

as its interest in the original criminal proceeding, which Younger itself recognizes as an interest



                                                     19
Case 1:20-cv-00175-JAW Document 31 Filed 06/22/20 Page 20 of 20                     PageID #: 679




meriting abstention. And, finally, as already shown in Part I, Denbow has a full opportunity to

advance his federal constitutional challenge in those state proceedings. See Pennzoil Co. v. Texaco,

Inc., 481 U.S. 1, 17 (1987) (holding that an “unusual fact situation, never before addressed by the

[state] courts” did not defeat abstention where plaintiff failed to show that state court procedures

were “so deficient” that courts could not adjudicate constitutional claims); Carbajal v.

Hotsenpiller, 524 F. App’x 425, 428 (10th Cir. 2013) (delay in state-court post-conviction

proceeding did not establish state court provided an inadequate forum for Younger purposes).

Because Denbow’s state petition provides an adequate remedy for Denbow to advance his

constitutional challenges, and because a federal-court decision ordering the release of Denbow

would interfere with that proceeding, this Court should abstain and dismiss Denbow’s petition.

                                           Conclusion

       The petition for habeas corpus is barred by 28 U.S.C. § 2254(b) and (c) and should be

dismissed without prejudice.

 Dated: June 22, 2020                             AARON M. FREY
                                                  Attorney General

                                                  /s/ Jonathan R. Bolton
                                                  Jonathan R. Bolton
                                                  jonathan.bolton@maine.gov
                                                  Jillian R. O’Brien
                                                  jill.obrien@maine.gov
                                                  Alisa Ross
                                                  alisa.ross@maine.gov
                                                  Assistant Attorneys General
                                                  Office of the Attorney General
                                                  6 State House Station
                                                  Augusta, ME 04333-0006
                                                  Tel. (207) 626-8800




                                                    20
